DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 02/28/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim(s) 1-3, 4, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freling et al (US 6,190,124)
   Freling discloses a turbine blade/bonded part, comprising:
  a substrate 30 including a polyester resin/polymer matrix material (col 6, lines 37-55, fig. 2)
  a metal layer 20 (col 4, lines 24-30)
  a layer of adhesive 38 between the substrate 30 and the metal layer 20 (col 4, lines 39-50, figs 2-3)

a layer 42 of aluminum oxide between the layer of adhesive 38 and the metal layer 20 (col 5, lines 26-40, fig. 2-3), which reads on a layer of smut between the layer of adhesive and the metal layer since the applicants disclose that “By way of example and not limitation, the smut 84 can include one of the following: graphite, nitrides, carbides, oxyfluorides, organometallic moieties, metal oxides, organic compounds” in paragraph 0013 of the instant specification
 Regarding claim 2, Freling discloses that the metal layer 20 is positioned on an inner leading edge of the substrate 30 as seen in fig. 2
Regarding claim 3, Freling discloses that the metal layer 20 is formed to receive the substrate 30 as seen in fig. 2
Regarding claim 4, Freling discloses that the bonded part comprises a layer 42 of aluminum oxide between the layer of adhesive 38 and the metal layer 20 (col 5, lines 26-40, fig. 2-3), which reads on a layer of smut includes an oxide between the layer of adhesive and the metal layer since the applicants disclose that “By way of example and not limitation, the smut 84 can include one of the following: graphite, nitrides, carbides, oxyfluorides, organometallic moieties, metal oxides, organic compounds” in paragraph 0013 of the instant specification
Regarding claims 5-6, Freling discloses that the aluminum oxide/smut layer 42 having a thickness of 0.4 mils (col 5, lines 39-43), which reads on a thickness of the layer of smut is between about 0.01 mils and about 2 mils/a thickness of the layer of smut is between about 0.4 mils and about 0.6 mils

Claim(s) 1-3, 4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danner et al (US 2008/0254272)
   Danner discloses a multilayer film/bonded part, comprising:
  a substrate 206 including a PET/polymer matrix material (page 9, para 0100)
  a barrier layer 208A comprises of aluminum/metal (page 9, para 0100, 0103)
  a layer of wet adhesive between the substrate 206 and the barrier/metal layer 208A (page 9, para 0101, fig. 2)
a barrier layer 208B of aluminum oxide between the layer of wet adhesive and the metal layer 208A (page 9, para 0100-0101, fig. 2), which reads on a layer of smut between the layer of adhesive and the metal layer since the applicants disclose that “By way of example and not limitation, the smut 84 can include one of the following: graphite, nitrides, carbides, oxyfluorides, organometallic moieties, metal oxides, organic compounds” in paragraph 0013 of the instant specification
 Regarding claim 2, Danner discloses that the metal layer 208A is positioned on an inner leading edge of the substrate 206 as seen in fig. 2
Regarding claim 3, Danner discloses that the metal layer 208A is formed to receive the substrate 206 as seen in fig. 2
Regarding claim 4, Danner discloses that the bonded part comprises a barrier layer 208B of aluminum oxide between the layer of wet adhesive and the metal layer 208A (page 9, para 0100-0101, fig. 2), which reads on a layer of smut includes an oxide between the layer of adhesive and the metal layer since the applicants disclose that “By way of example and not limitation, the smut 84 can include one of the following: graphite, nitrides, carbides, oxyfluorides, organometallic moieties, metal oxides, organic compounds” in paragraph 0013 of the instant specification
  Regarding claim 9, Danner discloses that the bonded part comprising a layer 210/ a layer of primer between the layer 208b/ the layer of smut and the layer of wet adhesive (page 9, para 0100, fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freling et al (US 6,190,124) as applied to claim(s) 1-3, 4, 5-6 above and further in view of McGuire et al (US 2015/0330231)
   The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 7, Freling fails to disclose the limitation of wherein the metal layer comprises stainless steel alloy
   McGuire discloses helicopter blade having abrasive strip comprises of stainless steel/stainless steel alloy (page 2, para 0009)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed stainless steel alloy as metal layer in Freling’s blade to protect the blades from erosion as taught in McGuire (page 2, para 0009)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Freling et al (US 6,190,124) as applied to claim(s) 1-3, 4, 5-6 above and further in view of Caruso et al (US 2017/0058862)
   The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 8, Freling fails to disclose the limitation of wherein the substrate further comprises reinforcing fibers
 Caruso discloses a turbine blade having fiber-reinforced composite 108 (page 6, para 0047-0048, fig. 8)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a substrate comprises of reinforcing fibers in Freling’s blade to provide a secure joint between the adjacent blade components as taught in Caruso (page 6, para 0047)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713